The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 7, 2015

                                  No. 04-13-00338-CR

                               Elias Esequiel VASQUEZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 229th Judicial District Court, Starr County, Texas
                              Trial Court No. 11-CRS-270
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. The motion for rehearing is due January 9, 2015.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court